Citation Nr: 0843515	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
operative residuals of a left total hip replacement (THR).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to October 1943.  This matter is before the 
Board of Veterans' Appeals (Board) from a July 2006 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted 
service connection for post-operative residuals of a left 
THR, rated 50 percent, effective July 2, 2003.  

The July 2006 rating decision also awarded a separate 0 
percent rating for a scar associated with the left THR.  The 
veteran has not expressed disagreement with such rating, and 
the matter of the rating for the scar is not before the 
Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

At no time during the appeal period are the veteran's 
residuals of a left THR shown to have been manifested by more 
than moderately severe residual weakness, pain, and 
limitation of motion.  


CONCLUSION OF LAW

A rating in excess of 50 percent for residuals of a left THR 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (Code) 5054 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

As the rating decision on appeal granted service connection 
for residuals of left THR and assigned a disability rating 
and effective date for the award, statutory notice has served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
March 2007 statement of the case (SOC) provided the veteran 
notice of the criteria for rating hip replacement, as well as 
further notice on the "downstream" issue of entitlement to 
an increased initial rating.  He has had ample opportunity to 
respond/supplement the record.  A September 2007 supplemental 
SOC (SSOC) readjudicated the matter after the appellant 
responded and further development was completed.  It is not 
alleged that notice in this matter was less than adequate.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Pertinent treatment records have been secured, and the RO 
arranged for the veteran to be examined.  He has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  

B.	Factual Background

The record indicates that the veteran initially injured his 
left hip during basic training.  He underwent left total hip 
replacement surgery in May 1998, and subsequently had left 
hip revision surgery in September 2001.  

VA treatment records from December 2002 to May 2007 report 
ongoing treatment for complaints of left hip pain, which was 
progressively increasing.  

On May 2006 examination on behalf of VA, it was noted that 
the veteran had complaints of weakness, stiffness, 
instability, limited range of motion, lack of endurance, 
inability to walk or stand too long, and pain in his left 
hip.  He described the pain intensity as 6 on a scale of 10, 
elicited by activity and relieved by rest; he took medicine 
for the pain.  On physical examination it was noted that the 
veteran's gait was abnormal/antalgic; he required a left shoe 
lift because his left leg was shorter than the right one.  
Range of motion studies revealed that left hip flexion was to 
70 degrees [125 normal], extension to 20 degrees [30], 
adduction 10 degrees [25], abduction 15 degrees [45], 
external rotation 30 degrees [60], and internal rotation 10 
degrees [40].  X-rays showed degenerative arthritic changes, 
and left total hip arthroplasty with extensive surrounding 
osteophyte formation limiting potential range of motion.  The 
examiner opined that the effect of the left hip disability on 
the veteran's daily activities was that they were moderately 
affected.  

On June 2007 VA examination, the examining orthopedic surgeon 
noted that the veteran's claims file was reviewed.  It was 
noted that the veteran underwent a left THR in May 1998, and 
revision in September 2001.  He did well following the 
revision, but began to develop an aching type discomfort 
after the wounds had healed.  [The examiner noted that the 
veteran's history was given in a somewhat 
magnified/embellished manner.]  The veteran reported that the 
pain averaged 4 on a scale of 10, but frequently increased to 
8-9/10.  The veteran described a constant sensation of 
weakness.  He reported he was only able to walk 50 feet; it 
was noted that under direct examination he could actually 
walk more than 100 feet without much effort.  He walked with 
a cane and occasionally took pain medication (which his wife 
indicated he did not like to take).  He denied any flare-ups 
of pain, giving way, or swelling.  

Functional assessment found that the veteran was able to 
dress himself, able to shower, and that the hip pain did not 
interfere with his daily living activities to a great extent 
except for subjective complaints of severe pain.  The 
examiner noted that the subjective complaints of pain by the 
veteran were not borne out by the clinical examination.  He 
was able to sit down and to arise without assistance, and 
take off and put on his pants and shoes, and appeared spry.  
The examiner was unable to detect any overt signs of pain in 
the left hip area when the veteran was being observed.  

The veteran complained of pain whenever the hip was touched 
or moved.  It was noted that he volitionally controlled 
forward flexion of the left hip to 80 degrees, but when 
seated and leaning forward, he flexed it past 100 degrees.  
Range of motion exercises found flexion to 100 degrees, 
abduction to 30 degrees, adduction to 20 degrees, and 
internal and external rotation to 15 degrees, each.  There 
were complaints of pain throughout the arc of motion in all 
planes in the left hip; the examiner noted that these were 
not borne out by muscle spasm or withdrawal, but rather by a 
"fairly casual comment, 'that hurts'".  Hoover's test 
showed good strength in both lower extremities.  X-rays 
showed the arthroplasty and heterotopic ossification which 
was considered to be causing mild restriction of left hip 
movement.  The examiner commented that the veteran's 
subjective complaints of pain were not borne out by clinical 
examination, both direct examination and when the veteran was 
observed moving about "at ease".  He did not seem to be 
hurting as bad as his complaints, and the examiner opined 
that the left hip arthroplasty was stable.  There did not 
appear to be any objective radiographic evidence of loosening 
or other findings to explain the high level of pain the 
veteran complained of.  The examiner also noted that the 
veteran did not exhibit the typical clinical findings of a 
patient in severe pain.  

In an August 2007 addendum to the June 2007 VA examination 
report the examiner noted that on examination the veteran was 
found to have a surprisingly good range of motion in his left 
hip.  While he complained of pain throughout the arc of 
motion, there was no clinical support for the complaint of 
pain (i.e., no muscle spasm, withdrawal, facial grimacing or 
other indicators that the veteran was experiencing pain in 
his hip beyond some mild discomfort).  There was decidedly no 
evidence of decreased range of motion caused by the complaint 
of pain.  The veteran also did not exhibit any weakened 
movement, excess fatigability or incoordination during the 
examination other than that noted.  

C.	Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Residuals of a hip replacement (prosthesis) are rated under 
Code 5054, which provides that for prosthetic replacement of 
the head of the femur or of the acetabulum, a 100 percent 
rating is to be assigned for one year following implantation 
of prosthesis; a 90 percent rating is warranted if following 
implantation there is painful motion or weakness such as to 
require the use of crutches.  A 70 percent rating is 
warranted for markedly severe residual weakness, pain, or 
limitation of motion following implantation of the 
prosthesis; and a 50 percent rating is warranted for 
moderately severe residuals of weakness, pain, or limitation 
of motion.  38 C.F.R. §  4.71a.

Normal range of motion of the hip is from 0 to 125 degrees of 
flexion, and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.  

At the outset, it is noteworthy that the one year 100 percent 
schedular rating provided following implantation was no 
longer warranted by July 2003, as the THR took place in May 
1998, and revision occurred in September 2001.  

As the veteran's left hip disability is already rated 50 
percent, the focus is on those schedular criteria that would 
afford a rating in excess of 50 percent.  There is no 
indication in the record that at any time during the appeal 
period the veteran had weakness or limitation of motion of 
the left hip such as to require the use of crutches (he was 
described as using a cane throughout); therefore, a 90 
percent rating under Code 5054 is not warranted.  

What remains for consideration is whether at any time during 
the appeal period the veteran's left hip disability was 
manifested by markedly severe residual weakness, pain, or 
limitation of motion, so as to warrant a 70 percent rating 
under Code 5054.  Neither the May 2006 examination, nor the 
June 2007 examination found residual weakness, pain, or 
limitation of motion.  The ranges of motion on those two 
examinations, i.e., flexion to 70 and 100 degrees, abduction 
to 15 and 30 degrees, adduction to 10 and 30 degrees, 
internal rotation to 10 and 15 degrees, and external rotation 
to 30 and 15 degrees, may, when compared to the normal ranges 
offered by the May 2006 examiner, reasonably be characterized 
as reflecting moderate or moderately severe limitations.  
However, they do not suggest that there is a marked 
limitation.  Notably, the May 2006 examiner opined that the 
limitations would have a moderate effect on daily activities, 
and the June 2007 examiner opined that the veteran had 
"surprisingly good" motion.  Notably, the May 2006 
limitations reported were at those points where pain was 
first noted, and the June 2007 examiner specifically noted 
that there was decidedly no evidence of further decrease in 
motion due to pain, and that the veteran's complaints of pain 
(and of functional limitations) were clinically corroborated.  
See 38 C.F.R. § 4.40.
As there is no medical evidence that at any time during the 
appeal period the veteran's left THR has been manifested by 
markedly severe residual weakness, pain, or limitation of 
motion, a schedular rating in excess of 50 percent for the 
residuals of the THR is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  He has been 
retired from employment throughout the appeal period, and it 
is not shown that the THR has caused any interference with 
employment during the appeal period.  Furthermore, it is not 
shown that during the appeal period the THR has required 
hospitalization or involved any other factors of like gravity 
suggesting that referral for extraschedular consideration is 
indicated.  


ORDER

A rating in excess of 50 percent for residuals of a left THR 
is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


